                                                  Case No: 16-01456-TOM
                          UNITED STATES BANKRUPTCY COURT
                                            Northern District of Alabama
In re: Joseph Brooks, Jr.                                           Case no: 16-01456-TOM
Mary W. Brooks                                                      Chapter: 13


Property Address: 731 Pueblo Trail, Birmingham, AL 35214
Last four of any number you use to identity the debtor's account: 5010
Court Claim No. (if known). 25
                     RESPONSE TO NOTICE OF FINAL CURE PAYMENT


As contemplated by Fed. R. Bankr. Proc. 3002
U.S. Bank Trust National Association, as Trustee of the FW Series I Trust
(“Creditor”) hereby responds to that certain Notice of Final Cure Payment dated 02/10/2021 and filed as Docket No. 54.

                                        Pre-Petition Default Payments
X Agrees that Debtor(s) has paid in full the amount required to cure the default on the Creditor's claim

Total Amount Due:          $0.00



                                       Post-Petition Default Payments
X Disagrees that Debtor(s) is current with respect to all payments consistent with 1322(b)(5) and states that the total
amount due to cure Post-petition arrears is:

Total Amount Due:                   $2,690.72




Attached as Schedule of Amounts Outstanding on Post-petition Claim is an itemized account of the post-petition amounts
that remain unpaid as of the date of this cure notice. The amounts outstanding identified on Schedule 2 do not reflect
amounts that became or may become due after the date of the Cure Notice, including any fees that may have been incurred
in the preparation, filing, or prosecution of this Response to the Cure Notice.


The amounts due identified on this statement may not, due to timing, reflect all payments sent to Creditor as of the date of
the Cure Notice. In addition, the amounts due may include payments reflected on the NDC but which have not yet been
received and/or processed by Creditor.




  Case 16-01456-TOM13                 Doc      Filed 02/23/21 Entered 02/23/21 08:59:31                      Desc Main
                                              Document      Page 1 of 4
                                         Case No: 16-01456-TOM
                    UNITED STATES BANKRUPTCY COURT

The person completing this Notice must sign it. Sign and print your name and your title (if any), and
state your address and telephone number if different from the notice address listed on the proof of
claim to which this supplement applies.

__ I am the Creditor                 X       I am the Creditor's authorized agent/counsel (attach copy
                                             of power of attorney, if any).

I declare under penalty of perjury that the information provided in this Statement in Response to Notice
of Final Cure Payment is true and correct to the best of my knowledge, information and reasonable
belief.

/s/Amanda Beckett      2/23/21
Signature                    Date

Amanda Beckett
Title: Attorney for Creditor
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992




  Case 16-01456-TOM13          Doc     Filed 02/23/21 Entered 02/23/21 08:59:31           Desc Main
                                      Document      Page 2 of 4
Case No: 16-01456-TOM
                  UNITED STATES BANKRUPTCY COURT

                 Schedule of Amounts Outstanding Post-Petition Claim

Description                 From       To           Date       Amount       Total
                                                    Incurred
Missed Payment Group 1      01/01/2021 02/01/2021              $1,166.86    $2,333.72
Tax Advances                                        04/04/2018 $357.00      $357.00
Grand Total                                                                 $2,690.72




 Case 16-01456-TOM13      Doc    Filed 02/23/21 Entered 02/23/21 08:59:31   Desc Main
                                Document      Page 3 of 4
                                    CERTIFICATE OF SERVICE


       I, Amanda Beckett of Rubin Lublin, LLC certify that I caused a copy of the Response to Notice
of Final Cure Payment to be filed in this proceeding by electronic means and to be served by depositing
a copy of the same in the United States Mail in a properly addressed envelope with adequate postage
thereon to the said parties as follows:


Joseph Brooks, Jr.,
731 Pueblo Trail
Birmingham, AL 35214

Mary W. Brooks,
731 Pueblo Trail
Birmingham, AL 35214

William Gregory Biddle, Esq.
The Biddle Law Firm, PC
2100 First Avenue North Suite 340
Birmingham, AL 35203

Bradford W. Caraway
Chapter 13 Standing Trustee
P O Box 10848
Birmingham, AL 35202-0848

Executed on 2/23/21

By:/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




  Case 16-01456-TOM13         Doc     Filed 02/23/21 Entered 02/23/21 08:59:31           Desc Main
                                     Document      Page 4 of 4
